Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered January 13, 2005, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the third degree and bail jumping in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 5 to 10 years and IV2 to 3 years, respectively, unanimously affirmed.
Defendant made a valid written and oral waiver of his right to appeal (see People v Lopez, 6 NY3d 248 [2006]). Were we to find that defendant did not make an enforceable waiver, we would nevertheless reject defendant’s claims (see People v Callahan, 80 NY2d 273, 285 [1992]). We perceive no basis for reducing the sentence, and defendant’s arguments for a reduced penalty under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). Concur— Andrias, J.E, Sullivan, Williams, Gonzalez and Malone, JJ.